The employer and its insurance carrier have appealed from the decision of the State Industrial Board and from an award of compensation for partial disability. The sole question involved relates to claimant’s earning capacity. Claimant sustained injuries on September 23, 1932, arising out of and in the course of his employment. Awards were made and paid for during the periods of total and partial disability prior to March 30, 1938. The awards for the subsequent period from March 30, 1938, to October 18, 1939, are involved. Compensation for that period was awarded at the rate of $15.84 per week, representing of forty per cent of the claimant’s earning capacity. The evidence sustains the finding of the Board on that issue and on the issue as to the extent of claimant’s injuries. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heflernan, Schenck and Foster, JJ.